Resumption of the session
I declare resumed the session of the European Parliament adjourned on 2 October 1997.
Approval of the Minutes
The Minutes of the last sitting have been distributed.
Are there any comments?
Mr President, I would like your help on a matter concerning the Minutes of Friday 19 September.
I attended the sitting that day, as I always do. I took part in the recorded votes and stayed until the sitting was closed.
A certain element in the media has accused me of claiming the daily allowance for that sitting without being entitled to do so.
These statements were refuted by the Chairman of the Committee on Legal Affairs and Citizens' Rights, by myself, and by other Members of this Parliament, and I believe the President himself has intervened, but nevertheless certain elements in the Spanish media have used the situation to attack me personally. At the moment, Mr President, I am in a difficult situation. I maintain that I acted dutifully, whereas these elements in the media say that I did not perform my duty.
I would ask the President to be good enough to confirm publicly that I was present on the day in question. I always try to stay until the end of the Friday sitting and for that reason, as I think the President is aware, I do not usually catch the special plane, but one which leaves at 3 p.m. in the afternoon, so that I can stay until 1 p.m.
I hope that Parliament's Presidency will help me resist this smear campaign.
Mr President, allow me to intervene on the same subject as Mr Medina Ortega because I believe Members have the right to be fully informed about this matter. This issue concerns me too. I therefore invoke Rule 108 of the Rules of Procedure, personal statements.
What is this all about? In fact, we were all seriously defamed by a broadcast on 13 October last on a Dutch television channel, NCRV. In fact, on Friday 19 September, as many of you will recall because there were many of us present, we were debating the excellent report by Mr Hallam in this House. On that day this Dutch channel decided to make a programme, the aim of which, publicly stated from the outset, was to demonstrate, as they put it, that the misuse of daily allowances was continuing in full swing.
In order to do this, and in violation of Parliament's Rules, the channel's technicians set up hidden cameras in the public galleries to which they have been admitted. I am not making any of this up, the commentator himself said it, without any scruples whatsoever.
They decided to film Members who had just signed the attendance registers and they selected mainly Manuel Medina Ortega and myself. The commentaries accompanying the pictures clearly show their malicious intent. I shall let you be the judge. This is what was said: just after 9.30 a.m. the Spanish socialist, Manuel Medina Ortega, leaves the floor of the Chamber. A moment later he arrives at the drivers' office. Mr Ortega has signed for 500 Florins daily allowance. Less than a minute later the Christian Democrat Nicole Fontaine appears. The French Vice-President has worked for less than three- quarters of an hour. She too has signed for 500 Florins.
However, unfortunately for this channel, the two victims had been badly chosen. Our colleague Manuel Medina Ortega did not slip away after having signed - as he has just told you himself - he completely discharged his parliamentary duty, right to the end of the sitting, voting on the Hallam report, as the recorded vote will confirm.
As for myself, present from 9 a.m., I left the floor of the Chamber only when the agenda for the sitting had been dealt with in full, since I was in the Chair. Everyone is fully aware of that.
This crude slander, Mr President, does have at least one merit, that of showing up the incompetence and deception of the journalists concerned, who did not even bother to find out what we were doing, what we were voting on, who had voted, who was in the Chair and so on.
(Applause) All that meant nothing to them. They had one aim and were prepared to use any means to achieve it.
One can imagine the way they worked, or even the orders which came from on high: find two or three Members, preferably from different political groups, as that will make us look objective; film them signing in, then go round to the drivers' office and wait for them, then you film them and that is that.
Well, no, Mr President, that is by no means that! No parliament, in any democratic country, can tolerate working in an environment with hidden cameras. No Member of Parliament can allow this campaign to continue with impunity, a campaign we have now been witnessing for months and which consists of lying articles, faked films - we now have formal proof of that - designed to besmirch and ridicule us personally and beyond us our parliamentary institution and democracy itself.
I have too much respect, Mr President, for the freedom of the press to know that journalists who do their work with integrity - and fortunately many of them do - cannot be held responsible for such goings on, which could in fact rebound upon them.
Other Members who have suffered similar attacks, victims of pictures which have been manipulated, mutilated or falsified, have not had the chance, like Manuel Medina Ortega and myself, to be able to confound these slanderers. Also, thinking of us all and of our institution, which you Mr President are charged with defending, I shall be requesting presently, at the meeting of the Bureau, that exemplary measures be taken in order to put an end to machinations which constitute a serious assault on the dignity of our Parliament.
(Sustained applause)
Several people want to speak. In view of the strong feelings raised in the House by this subject, I will make an exception and give them the floor.
We will start with somebody else who has been affected by this.
Mr Kreissl-Dörfler has the floor.
Mr President, ladies and gentlemen, I can only add to what Mr Medina Ortega and Mrs Fontaine have said. I too had the doubtful pleasure of appearing on television. I hope that at least the picture quality during this important contribution was enough to prevent us coming across as too ugly. I must admit that I made previous inquiries as to the length of the session. I was informed that it would run until about 10 a.m. I was then on official duty, in my capacity as a member of the Latin American delegation, en route for Brazil. I wish that those journalists - and luckily only a few of them work this way - could spend a week with some of us to see exactly what we do. I doubt they could stand the pace.
I do not wish to reiterate what has already been said by other Members. Enough opinions have been expressed on the matter. We simply will not stand for it. If your intention is to make us clock in and out, then the answer is an emphatic "No thank you' .
Mr President, I repeat what I said at the Conference of Presidents: it is disgraceful and unacceptable that the dignity of Parliament and its Members should be trifled with in this way. The people who have been besmirched behave in an exemplary fashion and were fulfilling their duty on the day in question.
The imputations made by that Dutch television company were repeated by a member of the Spanish press, and it is now extremely difficult to put the record straight and defend the parliamentary work carried out by Mr Medina Ortega, Mrs Nicole Fontaine and those others of our colleagues who are involved.
In fighting corruption and misuse, it is also necessary to defend Parliament's dignity and the good example of those who fulfil their duty as representatives of the people.
On behalf of my group and of us all, therefore, I join the protest. This is not just a question of corporate loyalty. There is no mutual back-scratching here. What is at stake is our dignity as the representatives of the European people.
Therefore, I call again for us to give our support and protection to these honourable Members, who have been grossly insulted and now find it extremely difficult to explain to the public that they were carrying out their duty.
Mr President, I should very much like to associate myself with the comments made, in particular by Mr Medina Ortega and Mrs Fontaine. I wish to address myself to the Dutch media and, in particular, to some sections of the Spanish media, who have used this incident in a very vicious way against Mr Medina Ortega.
I wish to place it clearly on record that for month after month after month Mr Medina Ortega, as vice-chairman of this group, has taken responsibility for the plenary for my group on a Friday morning here in Strasbourg. He has done that in order that I may be able to deal with the administration of my group and to give me some time when I do not need to be in the plenary. I must point out that I am always here, although not present in the plenary. Mr Medina Ortega has done that conscientiously, month after month after month, which means that he is not able to take the special plane to Madrid to go home, as other people do, but actually takes a flight later on at his own personal cost in terms of time for other things. I want to make it absolutely clear that he has my and my group's complete confidence, and we resent very much these imputations against his personal integrity.
Mr President, it will take me less than a minute to say that my group fully supports the honourable Members who have been so unjustly attacked, and I am sure our chairman, Mr Martens, will be happy for me to say so. We support them all, of course. I am thinking in particular of Mrs Fontaine, whose work we all admire, and my compatriot and friend Professor Medina, who fulfils his obligations extremely reliably, as those of us who always stay on Fridays know very well - and not just on Fridays, but on each and every day of our long weeks in Strasbourg and Brussels.
We think that this Dutch television company has not done any favours to the concept of freedom of information, and it is regrettable that certain Spanish newspapers have repeated such untruths. We are sure, Mr President, that you will do your utmost to protect the honour of this House and its Members, especially those who - like the people in question - are highly responsible in their work.
Mr President, we as Members of this Parliament, both individually and as a body, have no need to lose our composure over television reporting of this kind. I have nothing to reproach myself for, neither has this Parliament. We conduct our business conscientiously.
Maybe a report of this kind shows that we need a set of rules. We ought to make it clear that we are a European Parliament which covers a large area and has a certain method of working. That is something special. It is something which should possibly be discussed in the Council of the European Union, and equal rights should be afforded to all Members of this House so that journalistic stunts of this kind cannot be repeated. A debate has already been held on the procedure. Clearly, there were three other speakers to come, and the fact is this House is often less than full, since other political obligations necessitate this.
Journalism of this kind is in my opinion poorly researched and, as such, worthless. It merely serves to drag politics through the mire. We are abused and accused - this is the second time that I have been the focus of such treatment by the Dutch Press. We sign attendance lists. Once it was reported that I had signed the list in the evening. Yet I had in fact signed morning, afternoon and evening, as I was attending several meetings that day. Such poor research merits no justification on our part and I do not think we should discuss the matter further. Reporting of this kind seeks merely to denigrate politics and to suggest that politics can no longer regulate or fashion our society, that it is no longer an expression of our society. We do not need this type of journalism. Journalists of this sort can stay well away. We do not need them to report the business of this House.
Mrs Fontaine, you were in the Chair throughout the sitting. You are always worth listening to when you are in the Chair, you carry out your duties efficiently and in this respect you are a symbol for us that this piece of reporting was badly researched. As a Parliament we should state that we have nothing to reproach ourselves with, that we need have no further dealings with this level of journalism, and we should confidently get on with our work.
Mr President, ladies and gentlemen, I do not want to prolong the debate but I think it is my duty to make it clear in this House, as Mrs Green has done, that Nicole Fontaine and Mr Medina Ortega have done their duty in an exemplary manner. I am among those who are here on Fridays too. It was a cowardly attack on them.
Secondly I want to say this: the measures proposed in this Parliament under your Presidency and that of your predecessor can do a great deal to enhance our credibility. All those who have accepted responsibility in this Parliament are making an effort to implement those measures, which will actually increase and restore Parliament's credibility. But I must add that whilst those efforts are being made the campaign against this Parliament is also being encouraged by some of its members and that is not acceptable.
Mr President, I have two comments. First, I am also in this programme. I asked if it was correct that despite the protection of privacy rules all Members of this Parliament were to be filmed. As always when I ask a question, Mr David Martin from the Bureau replied that he knew nothing about it. So it now seems that Mr Martin was evidently misinformed and on the basis of Rule 8 I would like him to retract those words.
Secondly I would point out to Mr Telkämper and Mr Kreissl-Dörfler that it is only their own group that they have to call to account, since it was their group which was involved in the programme from the beginning and which inspired and initiated it.
Mr President, I shall speak for less than thirty seconds. I simply wish to make the point that there is perhaps a way of adding to the justified indignation a necessary response which, in my opinion can only come from the President of the European Parliament, for it is he who defends the Institution.
This response consists, for the President, in making use of the legal right of response in the media when this right exists and for the countries where it does not exist, to demand a moral right of response in order to protect the Institution. In fact, the response must now be added to the indignation.
Mr President, it is quite clear from this discussion that some members of the European Parliament have been unfairly criticized in this programme. But the programme had wider implications. We all know that some of the practices exposed in the programme unfortunately do happen. It was specifically for that reason that in July the Bureau of this Parliament decided to introduce a number of reforms. Amongst other things the Bureau decided that there should be new rules for attendance and daily allowances for members. The Bureau also decided that new rules should be introduced for travel expenses. Both reforms are essential because in these two areas the reputation of this Parliament and therefore of the Union is at stake. It is our responsibility to make sure that this institution is above all criticism. So I urge you, Mr President, to make sure that the spirit and letter of the decisions the Bureau took in July are implemented before the end of the year. This matter must be resolved now once and for all.
Mr President, we fully support the idea that this House should summon up the moral and political resolve to set its affairs in order where necessary. It was clear from Klaus Hänsch's initiative over a year ago that this was necessary. The question still unanswered after this programme is: what has happened in the past year? The point is that there has been only one minor decision, nothing else has been done yet. My group, like most of the other groups, collaborated in this programme. There are also other Members of this House who were rightly critical. I totally refute that we organized this and that we were responsible for the unfair attacks on colleagues. That is quite untrue. We ask only one thing and that is that this House should set things right itself. If we are prepared to do so our public image will be quite different. The result of the whole operation should be that we ourselves have the courage to regulate our affairs convincingly and transparently. That is what I ask Parliament as a whole.
Mr President I shall make no addition to this debate. I am delighted at the unanimity which reigns in our Chamber on this subject.
Nevertheless, as Mr de Vries has just said, and as I took part in the Conference of Presidents on behalf of our group, I think it is our methods which are in question. I would have liked the same unanimity and the same wish for reform to have prevailed in the working party which was set up under the presidency of Mrs Péry, and for everyone to agree on reforming the system and also on the enforcement of the few minor decisions taken by the Bureau.
I recall that, as far as we are concerned, we made proposals on the amount of the daily allowances, on the amount of the mileage allowance, on the conditions for reimbursement of travel expenses and on the conditions for reimbursement of intermediate travel expenses.
I also believe that our desire for openness must be made clear when there is the slightest suspicion and that there should be unanimity about setting up a committee of inquiry, as we have often demanded, particularly from the Committee on Budgetary Control.
Thank you very much, Mr Fabre-Aubrespy. I am not going to get involved in the debate. However, the Conference of Presidents has asked me to contact the television company in question to put matters straight. I will do this today, now that I have had time to draft a letter describing and justifying our grievances clearly, and I would like to thank you for the details we have heard today.
Secondly, at the request of one of our Vice-Presidents, the Bureau will examine this question during today's meeting, together with the measures we might need to take. I cannot comment on these at this stage, of course.
Thirdly, as you may already know, the working party on a Members' statute is going to start work immediately, with Mr Martin, our Vice-President, as its Chairman.
Those are the three pieces of information I am able to give in response to your justifiable indignation. I do not think I need add my voice to the protests because, like all of you, I have seen how hard the honourable Members in question work in carrying out their parliamentary duties. Therefore, if there are no further comments on this subject, we pass on to the matter raised by Mr Coates.
Mr President, my problem is covered by Rules 2 and 3 of the Parliament's Rules of Procedure, that is, the rule concerning mandates and the rule concerning privileges and immunities.
As I have already informed you by letter, the question arises because members of the Labour Party in this House were issued with what was called a 'code of practice' which sought to determine their behaviour in ways which seemed to be in conflict with Parliament's rules.
I have just this minute been informed that my letter to the General Secretary of the Labour Party on this matter has in fact been answered. I should explain that I had written to the General Secretary of the Labour Party informing him that under Rule 2 we could not be given a mandate, and that under Rule 3, as part of the protocols governing Members of the European Parliament in the treaties, it was clear that we shall not be subject to any form of inquiry - amongst other things by external bodies.
I do not yet know whether Mr Sawyer has or has not agreed to accede to my request to withdraw the code of practice. I request your indulgence to obtain this response before I raise the question with you again if necessary.
When I receive your letter I will of course give it whatever attention is required, and if any information is needed I will ask for it.
Mr President, I have a brief question about another matter. On the eve of the European employment summit we are receiving various letters and reports about the thousands of jobs that will be lost as a result of the abolition of tax-free sales in European trade planned for 1999. My question is whether you will urge the President of the European Commission to ensure that the findings of the study on this matter promised in 1990 are considered as quickly as possible.
Please do not make suggestions like that. It has nothing to do with the Agenda and all it does is upset the flow of our work.
Mr President, on a point of order, following Mr Coates' point, I think I can help the House. What he is talking about is an instruction from the Labour Party that no Member of this House may discuss with the press the electoral mechanisms in the United Kingdom. If it would help you, I have a copy of that instruction myself and I will pass it on to you.
This is not the time to discuss domestic political issues, as you know.
(The Minutes were approved)
Calendar of part-sessions 1998
Following the ruling by the Court of Justice of the European Communities of 1 October 1997 (Case C-345/95) the Conference of Presidents, at its meeting of 16 October 1997, has decided to propose that no partsession should be added to this year's calendar of part-sessions, but that a part-session from 5 to 9 October 1998 should be added to the calendar of part-sessions for 1998, which was adopted by the European Parliament on 17 September 1997.
The deadline for tabling amendments to this proposal will be 12 noon on Tuesday, 21 October 1997.
The vote will be taken at 12 noon on Wednesday, 22 October 1997.
Mr President, the Conference of Presidents did in fact decide to propose what you have just mentioned to the House. I wish to recall that our group was against this proposal since it does not enforce, for the year 1997, a decision of the Court of Justice. Indeed, in a system which professes to be democratic, decisions taken by a legal authority must be enforced. We therefore request that it be possible to amend this proposal in the two respects you have specified, that is, both for 1997 and 1998.
In fact I do not see how Parliament can continue to give lessons in democracy to the whole world every Thursday afternoon, if it does not itself respect a legal decision made in the last resort by the European Court in Luxembourg. This decision is extremely clear and it happens to be the case that in our system we may be condemned by virtue of a decision of a court and that, naturally, the practical consequences of this may be slightly painful. Well, even if there are difficult practical consequences, we must apply the decree of the Court.
Mr President, I shall be extremely brief. My point is on the same lines as Mr Fabre-Aubrespy's, but I would like to add a question, if I may.
I would like to know what legal reason the Conference of Presidents has found for not adding another part-session in 1997. I use the term "legal reason' because I know perfectly well that there are practical reasons - which are understandable. Nevertheless, in the absence of legal reasons we find ourselves in the situation described by M. Fabre-Aubrespy: ultimately, we are not enforcing a legal decision. It is extremely worrying in terms of principles, you will agree.
Mr President, I have no wish to inflame matters further, but I think that we must not place ourselves at variance with the clear and precise provisions of the Court of Justice which unquestionably apply to the year 1997.
We have a choice of two solutions. Either we add a part-session for 1997, in Strasbourg, and everything is in order; or we do not do so because of material and other difficulties. But we cannot hold the two additional part-sessions in November and December! Preamble 29 is crystal clear on this subject.
So, Mr President, I put two questions to you. First, if we persist in holding these part-sessions in Brussels in November and December, will it not be possible for any person to contest the votes taken there before the Court if it is in their interest to do so? Secondly, is the expenditure incurred because of these part-sessions in accordance with our financial rules and will the signature of our financial controller - his vigilance is well known - be forthcoming for this expenditure?
I shall answer Mr Blot's question.
The Conference of Presidents confirmed that it was in practice impossible to hold another part-session in the months of November or December; in November because of problems in drawing up a full agenda and in December because the Chamber is occupied by the Council of Europe.
The legal rule ad imposibilia nemo tenetur is old enough for all jurists to be familiar with.
That is the basis on which the Conference of Presidents has made its decision.
Moreover, the same rule justifies the fact that in the absence of a decision of the Court of Justice concerning the year 1997 we shall not be able to go back on agreements relating to the holding of two additional part-sessions in Brussels. Each of us may obviously have a different point of view. This is a question of the decision of the Conference of Presidents and its legal foundation. The Conference is submitting that proposal to this Chamber so that it can make its decision next Wednesday.
Order of business
The final version of the draft agenda, as drawn up by the Conference of Presidents, at its meeting of Thursday, 16 October 1997, pursuant to Rule 95 of the Rules of Procedure, has been distributed.
The following amendments have been proposed.
Sittings of 20 to 24 October in Strasbourg
Monday: no changes Tuesday: the Group of the European Radical Alliance has proposed adding to the Agenda a Commission statement on the conditions under which humanitarian aid is distributed in Afghanistan. It should be pointed out that this subject is already included in the topical and urgent debate on Thursday (Rule 47).
Mrs Lalumière may now move the request.
Mr President, we are all aware of the gravity of the situation in Afghanistan.
This issue is included in the debate on urgent issues. Fine! But we would prefer it to be the subject of a Commission statement, which be made place tomorrow afternoon or evening. Why? We know that one of the commissioners was recently in Afghanistan and was able to gather information there at first hand; what is more it was extremely serious information and concerns us very directly. We also know that in the event of emergencies the Commission cannot make its views known. That is why it does not seem to us inappropriate to prefer a statement to a simple topical and urgent debate. It would give us vitally important up-to-date information on the situation in that country and the aid the European Union is giving it through the Echo programme.
That is the aim of our request; the statement could perhaps be made on Tuesday evening, if tomorrow's agenda is too full during the day.
Mr President, speaking on behalf of my colleague Mrs Bonino, I can say that she would have been prepared to make such a statement on Tuesday afternoon or Tuesday evening, but naturally the Commission also has to abide by Parliament's Agenda. If this matter is to be discussed in the debate on urgency, then as I see it, the possibility would also exist for the Commission to make its statement during that debate. I was previously unaware that the Commission could express an opinion on matters of urgency. But in fact it can. I leave it to this House to decide its preference. We for our part can comply with either request.
Mr President, I want to draw your attention and the attention of this House to the safety of our visitors' groups. Yesterday evening a group of visitors was attacked when they were getting off the coach in Molsheim. The attacker came from a BMW and got away with a bag. One of the visitors tried to stop him and was injured. It now transpires that this kind of attack takes place regularly. I am asking you, Mr President, what you can suggest to protect visitors to Strasbourg. Also on the subject of safety and crime prevention, the Council, Mr Van Miert in particular, has still not answered the question I put in March.
Mrs van Bladel, this is neither the time or place to raise that point, so I am not going to answer you in any way.
Mr President, I have drawn up a resolution on behalf of my group on the subject of Afghanistan and I think the point Mrs Lalumière made is a very good one. I would endorse that and I think a good debate on a statement from Mrs Bonino is really more important than dealing with the matter in the topical debate. I am therefore in favour.
Mr President, I am very sorry, Mrs Maij-Weggen, but we did not discuss this point again in the group today. We decided at the Conference of Presidents on Thursday, with our group's full cooperation, that the statement that Mrs Bonino wants to make on the Tuesday afternoon is absolutely impossible because we have the debate on the budget, which in my opinion is very important. That means, Mr President, that we have arranged for a resolution in the topical debate on Thursday. We do not therefore want a debate on Tuesday but we want to deal with it in the normal way in the topical debate on Thursday afternoon. Thank you very much and apologies to Mrs Maij-Weggen.
I put the request from the Group of the European Radical Alliance to a vote.
(Parliament rejected the request)
Wednesday, Thursday and Friday: no changes Sittings of 5 and 6 November in Brussels
To enable Commissioner Van Miert to take part in the debate on the report by Mr Areitio Toledo, on behalf of the Committee on Economic and Monetary Affairs and Industrial Policy, on the 26th Report on Competition Policy (1996), the Group of the Party of European Socialists has asked for this report to be placed on the Agenda for Thursday 6 November, as originally planned, and for Mr Sainjon's report, on behalf of the Committee on External Economic Relations, on relocation of foreign direct investment in third countries, to be placed on the agenda for Wednesday 5 November, as the penultimate item.
Mrs Green may now move the request.
Mr President, we strongly support the proposal for the Areitio Toledo report because it is important that it is dealt with in the presence of the Commissioner. We understand he is not able to be there on Wednesday but could be on Thursday morning. That information was not available to us when we took the decision to move the report in the Conference of Presidents. We would ask the plenary to agree.
Mr President, I should also like to support the proposal.
Nobody opposes the request, then.
I put the request from the Group of the Party of European Socialists to a vote.
(Parliament approved the request)
(The order of business was adopted as amended)
Request for the waiver of Mr Campos' immunity
The next item is the joint debate on the following reports, on behalf of the Committee on the Rules of Procedure, the Verification of Credentials and Immunities, on the request for waiver of the parliamentary immunity of Mr António Carlos Ribeiro Campos:
A4-0311/97 by Mr Fayot (procedure 6119/94)-A4-0312/97 by Mrs Palacio Vallelersundi (procedure 384/96)
Mr President, we are going to talk about parliamentary immunity - in other words the rights and privileges of this House and us, its Members. As is always the case when talking about rights and privileges, we need to think very carefully about why we have them.
So let us be quite clear about it. The rights and privileges of this House and its Members do not belong to us. Instead, they are an asset which it is our responsibility to administer with great care, and which must be weighed up against that other basic principle upon which our legislation and culture rest: the principle of equality. We are all equal before the law. We are all equal in questions of justice. And if ever an exception has to be made to this principle, it must never be for the sake of an individual's interest, gain or privilege, but rather, because higher principles demand it - principles such as the maintenance of the democratic system, to quote the ultimate example. This is a problem, Mr President, which requires us to think about legal interests and the responsibilities of this House.
We shall consider the two reports separately. I shall first deal with the report on procedure 384/96, on which my name appears as rapporteur. With this report, Mr President, the first question which this House needs to examine is whether the necessary procedural criteria apply for parliamentary immunity to be considered. For as I have already mentioned, we are the trustees of these privileges and rights - only the trustees. Therefore, we have to be extremely careful when we analyse them.
Well, Mr President, in the case of this request from the Portuguese legal authorities, Parliament cannot make a decision about whether immunity should be lifted, because the procedural criteria have not been met. This was the unanimous vote of the Committee on the Rules of Procedure, the Verification of Credentials and Immunities. In order to examine the question of whether or not to proceed with a waiver of immunity, according to the relevant European regulations - which refer to the Portuguese Constitution and the Rules of Procedure of the Portuguese Parliament - there has to be a definitive accusation - a formal charge. In other words, it is not enough for legal proceedings to have started, or for investigations to be underway to determine whether a specific criminally punishable offence has taken place. Rather, these investigations have to be at an advanced stage; an indictment has to have been drawn up; and the competent legal body has to consider that there is sufficient evidence for there to be a charge or formal accusation.
In this first case - procedure 384/96 - these procedural requirements have not been met. The Committee on the Rules of Procedure, the Verification of Credentials and Immunities was therefore emphatic, and as rapporteur I have no choice but to support its position: there are no grounds for Mr Ribeiro Campos' parliamentary immunity to be lifted in this case. I repeat: this is because of a failure to conform with the procedural requirements demanded by our European regulations, together with and in reference to Portuguese Constitutional Law, specifically Article 160 of the Portuguese Constitution.
The second procedure, No 6119/94, is very different. The first thing which must be said here, Mr President, is that there is a formal accusation. Therefore, the answer to the first question is that the procedural criteria have been met.
So it remains for us to decide whether this House should waive the parliamentary immunity of our colleague Mr Ribeiro Campos. Let us bear in mind that the waiver of immunity requested by the Portuguese legal authorities seeks to allow Mr Ribeiro Campos to give evidence as the accused in these legal proceedings - simply to give evidence as the accused. This brings us back to what I said at the beginning of my speech. The easiest and most convenient thing for this House to do would be not to waive immunity, and there are even political reasons for such a decision. Nevertheless, Mr President, I am in favour of lifting immunity, although I hasten to add that I will respect, observe and endorse whatever the majority opinion of this House may be. I am reminded of the beautiful words spoken by Argüelles in the Preamble to the Spanish Constitution of 1812 when he said that light comes from the starry sky of ideas.
On that premise, I believe that the responsible thing for this House to do is to lift Mr Ribeiro Campos' immunity in this second case. The reason is that, as I said, parliamentary immunity is not our right but a responsibility which we administer on behalf of and because of our position, for the benefit of the House, but never in our own interest.
I am not going to state here the private interests at stake because they are a matter for the judge, not for us. However, there can be little doubt that Mr Ribeiro Campos did make imputations which are, in principle, clearly, simply and bluntly slanderous, as the indictment says.
I am not going to elaborate on the injured party's concern that the matter should be resolved. The matter can only be resolved if the case is heard. Because otherwise, in the words of the old Latin principle, the situation will be one of 'probatio diabolica' . Nobody can prove that they are not corrupt. Nobody can prove that they have not abused the responsibilities vested in them by virtue of their position - unless there is a trial.
Nor is it relevant to my argument that Mr Ribeiro Campos may have a private interest in proving that there is substance in what he said, and that there really was a case of corruption. What is at stake, Mr President, is simply our responsibility to administer these privileges and rights. This House, which is always demanding transparency and equality from other institutions, must understand that one of its Members has been formally accused by means of an indictment drawn up with all due assurances. And it is in the interest of this House that this question should be resolved, without being prejudged. This matter needs to be cleared up. We need the judge to say whether an offence of defamation has been committed in this case or not, because otherwise Mr President, the uncertainty and lack of transparency will rebound upon the whole House.
I appreciate that there can be political arguments in support of the opposite course of action, and the Committee on the Rules of Procedure, the Verification of Credentials and Immunities voted accordingly. However, I believe these political arguments are essentially opportunistic and should not be considered in this case. Mr President, several of my colleagues share my view that we should administer these rights and privileges responsibly, and that any privilege or right which contravenes the basic principle of equality should be interpreted in a restrictive manner. As a Member of this House, on my own behalf and on behalf of these colleagues, I therefore believe that for the sake of this House and the mandate we have all received from the people of Europe, this situation should be resolved as soon as possible, and therefore we should authorize a waiver of parliamentary immunity so that Mr Ribeiro Campos can go and give evidence.
Mr President, as vice-chairman of the Committee on the Rules of Procedure, the Verification of Credentials and Immunities, I am presenting this report on behalf of the chairman Mr Fayot who cannot be here and sends his apologies. As Mrs Palacio, the original rapporteur, has mentioned, Mr Fayot took over the role in the accepted manner when she indicated after the vote that she felt unable to continue. She took an opposing view and once the committee had adopted the report she asked Mr Fayot to present it. However, I should like to pay tribute to Mrs Palacio for the work she has put into this report and for the extremely honest way she made her contribution to the report and has presented her views again this afternoon.
The vote in our committee was not along political lines. People in the political parties voted in different ways. As has been said, this case goes back over three years to the time of the last elections to the European Parliament in the summer of 1994. For a variety of reasons, it has taken this length of time to come before Parliament. One of these reasons - perhaps the primary one - was because there was some rather ambiguous communications with the Portuguese authorities at first and Parliament was not sure exactly what was being requested of it.
During the 1994 European election campaign, the Portuguese Socialist Party held a press conference at its headquarters at which Mr Campos made some remarks about Mr Arlindo Cunha, the former Agricultural Minister. The report before you notes that there were three particular allegations. They are listed on page five of this report and I do not need to read them out now. The accusations are that, under Portuguese law, by making such remarks, Mr Campos contravened various articles of the Portuguese penal code.
We all know that the press can present matters and statements in a way that does not necessarily show a Member of the European Parliament in a favourable light and in this case certainly one remark was taken out of context and misconstrued by the press. However, it seems that Mr Campos' remarks were not made on the spur of the moment. Notwithstanding that, under article 10 of the Protocol to the Treaty of the European Communities, a Member of the European Parliament is immune from prosecution during its sessions. This has been taken and accepted to mean any time during the period of office and at any place within his or her own country and within any other Member State.
To face prosecution for any charge, a Member must have his or her immunity lifted as the previous speaker said. Since the offence of which Mr Campos is accused happened in Portugal he is protected by the same laws that would protect a member of the Portuguese Parliament under article 160 of their constitution. In this Parliament, Rule 6 of the Rules of Procedure covers the matter. The allegations against Mr Campos stem from the election campaign and the election campaign was before he was elected.
The purpose of Rule 6 is to protect both Members and Parliament itself by guaranteeing the independence of the institution. At that time Mr Campos was a Member of the Portuguese Parliament but only a member of the opposition. In any constitution or any democracy, the opposition's role is sometimes to support the government but also to oppose when it sees fit. There can be no more important time to oppose than during an election campaign. That is what Mr Campos did when both he and Mr Cunha were both candidates. He opposed the policies of a government minister during an election campaign, making various public statements. I would suggest that during a campaign the minister, Mr Cunha, could have defended himself in the same political way. It happens all the time in politics. It happens especially at election time - it is what elections are for.
This was the interpretation and the view that prevailed by a majority in the committee. It was for the reasons I have stated and which are listed in the report that the Committee on the Rules of Procedure, the Verification of Credentials and Immunities decided in this instance alone against waiving the parliamentary immunity of the aforementioned Mr Campos.
Mr President, I shall just very briefly give an account of the principles which form the basis of my position. I am opposed to waiving Mr Campos' immunity. There are two charges against Mr Campos. The first concerns an event which took place before this term of office began. People have said that that does not justify him keeping his immunity. But the point of immunity is that it should apply during the term of office, i.e. that you should be able to carry out political activities during the term of office without hindrance. In that case it makes no difference from a legal point of view whether the charge relates to an event which occurred before or during the session concerned. That is the crux of the matter.
As far as the offence which Mr Campos is said to have committed is concerned, it is quite clear that the immunity which we Members enjoy here does not relate to criminal offences, for instance, murder or theft. It relates to political conflicts which we may get involved in because of our positions as Members of the European Parliament. In this case it is quite clear that what Mr Campos is being charged with is a political matter. He made a political statement which annoyed the then agriculture minister who therefore wishes to prosecute him. To me it is quite clear that both of these stated facts mean that Mr Campos' immunity should not be waived. In this case we should instead follow the proposal made by the rapporteur.
Mr President, I would like to apologize to my colleague Mr Campos for speaking in this debate, but I would also like to tell him that I think things would be easier for him if he had waived his immunity himself. Our immunity is in fact a shield which protects us: we can accuse, insult, and do whatever we like, but that, of course, is contrary to political ethics.
In my grandfather's day, such matters were resolved by a duel. Now, no-one dares to fire a shot. In my father's day, they were resolved with blows. Now, they are resolved by a discussion here in Parliament. Mr Campos could have saved us a great deal of work, and this extremely difficult and unpleasant task of stating whether or not we want to see the suspension of the immunity of a colleague we respect. And, personally, I have always found him a courageous man, but I have always regretted that his passionate nature should carry him to the extreme of firing shots not only at our enemies but also at our friends, and even to end up by shooting himself in the foot. That is what has happened to him!
I have always believed that he who has no debts has no fears. There are obviously two different cases involved here: there is a case of personal defamation, but there is also a more political case, a dispute with the present government. If in fact Members of Parliament wish to gain credibility, if they want to acquire some prestige from the ethical point of view - which they do not have - if they want to win the consideration of the press - and I know that there are a large number of not very honourable journalists, as we have seen in the case we discussed earlier - the Members themselves will have to fight for that cause.
The day I want to insult someone is the day I will waive my parliamentary immunity, unless there is some more violent exchange of views with the person I have insulted. I think, as I thought in the case of Mr Tapie - and there is no comparison between the two cases - that the suspension of immunity was necessary to preserve the ethical integrity of this Parliament.
Mr President, may I first of all thank Mrs Palacio Vallelersundi for her introduction, as well as Mr Evans. The contradiction between the two reports is an indication of precisely the fundamental question that we are discussing today: in the absence of a single Community set of rules we apply various methods based on various traditions. In some Member States no parliamentary immunity exists for anything said outside the parliamentary chamber. In other systems anything a person says in the context of his political mandate, whether or not it is offensive - but it was clear that these offensive remarks were made in the course of the election campaign - is considered to be part of his political mandate.
The precedent up to now, established by Mr Donnez and subsequently by Mr Defraigne, has been that the political mandate in the broadest sense of the word must uphold immunity, but we in this House actually changed tack after the Italian Parliament expressed a different view. That is precisely the question raised by the two reports. Do we consider that this was part of the political mandate or not? I think that the rapporteur, Mrs Palacio Vallelersundi, is right and we are saying that when there is a personal conflict the judge just has to choose. Especially as regards what happens within this House, parliamentary immunity should operate and should exist in the interests of the institution and not in the interests of individuals.
Mr President, in these two requests for the raising of parliamentary immunity it is a question of considering the facts as they occurred, independently of the personality of our colleague. These facts have been recalled by Mrs Palacio Vallelersundi and I would like to tell her that I share her conclusions entirely.
With regard to the second matter - that of 1996 -, Mr Campos at that time accused Mr Da Silva of fraudulent misuse of community subsidies, of favours which had been granted him by a friendly company, of conflicts of interest, and so on.
The request which is being made to us must, in my opinion, be rejected for two reasons. The first is a reason of form: there are no conclusions or charges made on a contradictory basis as required by article 160, paragraph 3 of the Constitution. The second is reason of substance: the remarks were made when Mr Campos was a Member of the European Parliament. They concern the latter's activity during his mandate and it in this case parliamentary immunity must, it seems to me, obtain.
This is not the case, on the other hand, in the first matter, that of 1994, during the press conference at the national headquarters of the Socialist Party, during which the former Minister of Agriculture, Mr Cunha, who is now one of our colleagues, and Mr Rosado Fernandez, also our colleague, were accused of corrupt practices and active corruption.
In fact these remarks were made by Mr Campos during the campaign for the European elections of June 1994. Mr Campos was not at the time a Member of the European Parliament. The lifting of his parliamentary immunity would allow him to defend himself, to justify the serious accusations which he made against our two colleagues. He would have no difficulty in doing so, he tells us, and I think I can say that if France were involved there would be no difficulty in regarding the remarks, however regrettable they may have been, as not constituting an offence since they were made in the context of an election campaign.
That is why I shall vote for the lifting of parliamentary immunity in the first matter and I draw the attention of Members to the fact that by wishing to protect Members through parliamentary immunity, they are feeding the campaign, which is still in force today, against members of the political profession.
The debate is closed.
The vote will take place at 12.30 p.m. tomorrow.
Satellite communications
The next item is the report (A4-0279/97) by Mr Hoppenstedt, on behalf of the Committee for Economic and Monetary Affairs and Industrial Policy, on the Communication from the Commission to the Council, the European Parliament, the Economic and Social Committee and the Committee of the Regions on the 'EU Action Plan: Satellite communications in the Information Society' (COM(97)0091 - C4-0131/97).
Mr President, Mr Commissioner, ladies and gentlemen. Today's agenda included two reports on space policy. One deals with the European Union and space travel, namely the promotion of applications, markets and industrial competitiveness, the other covers the EU action plan for satellite communications in today's information society. Unfortunately, the first report cannot be debated today. However, I think it right that our report, which in some respects is related to the first, should be dealt with today, because we cannot afford to lose time in this matter.
We cannot afford to lose time because of the furious speed at which satellite communications are developing. But the use of satellite technology in the information society is on the agenda of many of our competitors and there it is being treated with real urgency. The Committee on Economic and Monetary Affairs has approved this report unanimously. This is just as well, as it means support for the report and, more particularly, for the efforts of the Commission to do everything possible to ensure the future of satellite-supported information and communications.
Some steps have already been taken and a number of interesting reports submitted, which have led to purposive discussions - both in plenary session and in Parliament in general, as well as with the Commission and other bodies - on the subject of personal communications via satellite links and the use of satellites in the field of telecommunications. I believe these to be important steps towards improving Europe's competence in this area.
Global satellite infrastructures are becoming a critical part of the world's economic system. An efficient and coherent satellite communications and services sector for Europe is therefore extremely important, both from a technological as well as from a political viewpoint. If we look at what is happening in the USA - the biggest supplier of such services - we see that decisive steps have already been taken towards the age of satellite-supported telecommunications. Successful commercial services and applications are essential if we are to achieve a leading position in the space race.
If we examine the forecasts for this sector, namely a market share of around US$ 400 billion over the next 10 years, imagine what other applications are waiting to be discovered which do not yet form part of current calculations. With Teledesic planning a future for services and communications which involves the provision of global services with a network of hundreds of orbiting satellites, it becomes clear just how active others have been in this field.
Personal communications services are also well developed. A total of 17 possible suppliers are in the market, including a European company. Of course, this is not enough to sustain our presence in this field, but it does mean that we still have a chance of participating, of gaining a foothold. The Commission's report therefore constitutes an important step in this direction. What is needed is greater cooperation between the European Union and the other competitor nations, such as the United States, Russia, the Ukraine, Japan and China. We need European success at international level, particularly in the organization of the global market. We need greater collaboration between the European Union, the international space authorities and the relevant market competitors. This has already taken place to the extent that all relevant market competitors were consulted during the preparation of this report.
We also call for greater support for research and development and greater cooperation in these areas, which will in turn promote the development of new technologies. We also need to press ahead with the harmonization of technical standards for high-tech multimedia broad-band satellite terminals and receivers.
The emphasis on the significance of the market-oriented concept is obvious. We too believe that the multi-layered harmonization problems must be solved. We also think that bureaucratic delays must be avoided, particularly from the national agencies towards the European Union. We especially require - and this is one of the main focuses of the coming months - an action plan for satellite navigation. We can no longer tolerate an air-traffic system which sees us dependent on GLONASS and GPS - the Russian and American military systems. European components must be introduced here.
I am sure that the European Commission will soon be launching an action plan. We shall do our utmost to support the Commission, since we know that the European dimension has a role to play not only for Europe but also for Africa, and that Europe must collaborate with the other market participants I have already mentioned, namely Russia and America. If we in Europe do not hold any cards, then we will be in no position to play. We can no longer tolerate a situation in which funding for space research, manned space travel and the European space laboratory is not part of the political landscape due to pressure for cost savings. The question which then arises is whether the billions of ECU used to support European tobacco growing should also be part of the landscape. I believe that we should do everything in our power to demonstrate much more clearly to Europe's taxpayers that space travel, the satellite industry and its applications are of special global significance for the citizens of Europe and the rest of the world. I am sure that we can achieve this in the years ahead through actions and debate both here in Parliament and with other European bodies.
Mr President, I am speaking on behalf of the rapporteur, Mr Franco Malerba. As we are on the matter, I wish to recall that he was the first Italian astronaut, and one of the very first in Italy, to fly into space with the Americans. And so I think it would have been a shame not to have his enlightened opinion today, as his experience with satellites is certainly broader than all of ours.
Telecommunications satellites comprise the space sector with the maximum potential for development. Competition between telephone and television technologies in residential connections, the offer of multimedia transmission capacity without geographical frontiers for use in the business field, make satellite telecommunications a technology and a strategic system for achieving an information society.
This perception of a strategic business is very clear in the focussed and concerted action taken by American industry in research plans supported by the American Government, both in the NASA civil programme and in the military programme, and even in the international undertaking assumed by the Federal Communication Commission.
The action plan presented by the Commission deserves our full support and great encouragement. In the report presented by Mr Malerba on behalf of the Committee on Research, Technological Development and Energy, the need to incorporate different sections into the framework programme for research for the development of several specific basic technologies and for the construction of platforms is emphasized. The Commission is encouraged to become that client and user of new services, as well as satellite applications at the service of Union policy. The subject of satellite communications is again proposed for cooperation projects with Mediterranean third countries, both for the dissemination of technical standards, with the aim of becoming interoperable, and for the many applications that could quickly multiply the opportunities for dialogue with the other side of the Mediterranean by providing assistance for air and maritime traffic, distance learning, telemedicine, promoting tourism by studying and managing the territory and costs, and, finally, the monitoring of natural resources.
Two aspects should be studied in greater depth: the status of the EUTELSAT-type satellite service operators, to make it consistent with the context of the liberalization of services, and the respective roles played by the Commission and the ESA in the management of satellite application programmes, although the close cooperation which already exists today between the Commission and the ESA makes this problem less urgent.
On the other hand, we are shortly expecting an action plan for satellite navigation, which has not been covered by this communication and which, in our opinion, is just as urgent as the subject of the report we are dealing with.
Finally, on behalf of my colleague, Mr Malerba, and on my own behalf, I offer my warmest congratulations to the rapporteur.
Mr President, I thank Mr Hoppenstedt for an excellent report and response to what I believe to be an excellent document from the European Commission.
The technologies that we are speaking about are critical to the success or failure of key European industries into the next century. The move towards digital convergence has meant that many technologies now use the same sort of communications methods, and for that reason much of what we are discussing today will have an impact going beyond the issue of delivery of satellites into space and what they can be used for - particularly military aspects, but also the development of peaceful aspects and, in particular, the development of the information society. What we have got to recognize is that either we must get stuck into this approach, as we are doing at the moment, or else we will fall well behind the Americans.
The EU action plan itself makes a strong case for a more proactive and consistent European approach in satellite communications, asserting, and rightly so, that European information technology and satellite technology lags behind the United States, first of all, in terms of the technology itself, but also because of the regulatory framework.
I know that Mr Bangemann met Mrs Cresson and other EU ministers in October of last year in Paris, when this action plan was discussed in some detail. As a result of that meeting there is clearly a need to coordinate that EU action to complete the EU internal market and remove trade barriers to the creation of the home markets for satellite communications, in particular in the manufacturing sector, and also in the services sector. There is also a need for improved coordination to reinforce the EU position, particularly in the international fora where these are discussed at global level and, indeed, for the markets as well.
We also need a stronger emphasis on EU programmes for research and development in these sectors in particular. I believe that the fifth framework programme will be part and parcel of that, when it comes. The objectives of this are quite clear. We should support the Commission's initiative. Also, we should stress that the CEPT, whilst it has made good progress in harmonizing the role of Member States to some degree, does not have all the answers. I believe the Commission can play a strong role in that respect.
I take issue with one or two points in Mr Hoppenstedt's report, in particular item 5, which talks about privatization as being necessary in order to liberalize. In my view, there are other models of liberalization that do not include privatization. Combinations of public and private capital should be thrown into the equation as well. Perhaps some sort of compromise should be found between the Commission playing a lead role and the CEPT playing the lead role in terms of being the spokespersons, simply because some Member States may not yet be in a position to adopt that.
These are complex issues that need to be grappled with. Unless we in the European Union grasp the nettle now, we will fall even further behind, to the extent that we may never catch up.
Mr President, we are dealing with an expanding sector with a very high level of technology which, as has been mentioned in earlier speeches, has a very extensive international market from which, obviously, the European Union cannot afford to be absent. On the contrary, we should be able to have a wide impact, not just within the European Union, but internationally.
Therefore, the Group of the European Liberal, Democratic and Reformist Party welcomes the Commission's proposals. The Commission has paid particular attention to this specific sector, and Mr Hoppenstedt's report, the main arguments of which we support, has been written on this basis.
Unfortunately, the sector in question presents a familiar European problem. In some respects we have been pioneers, and in some areas our technological achievements are very good. On the other hand however, we are once again faced with a set of problems, including: market fragmentation; a lack of cooperation in some Member States within some subsectors (in other words, inadequate liberalization of the sector in some Member States); and a lack of balance in our technological research and development. In some aspects we are still at the international forefront of development; in others, we are lagging behind.
Therefore, we believe the Commission's proposals and those of Mr Hoppenstedt - stressing the importance to research and development of coordinating the sectors and encouraging cooperation with the European Space Agency - are a step in the right direction, and therefore they have our full support.
Mr President, it is true that every technological advance gives rise to suspicion and uncertainties in proportion to the size of the changes that it produces.
Nevertheless, in this particular case we are talking about the working out of a plan which proposes not simply to bring about changes, but to reorganize the structures of our society and for that reason we need the greatest possible circumspection and critical stance and the widest possible participation of citizens and their representative voices in the shaping of the final programmes. However, the Commission's entire programme of action has been mapped out on the basis of strategies imposed by large multinational players in this arena, mainly American and Japanese, with no account being taken of the needs of society, of the services that should be offered to citizens, and of safeguarding the catholic nature of these services by ensuring the possibility of access to them by all citizens.
We very much fear that the starting-point of this course of action, as set out in the Commission communication, as well as the objectives that have been laid down, will lead rather to an Orwellian society, to a society in which the grey matter of Europe is intertwined, with the aim of enslaving this grey matter and channelling it into the attainment of specific economic aims in support of profit, instead of a society based on freedom of thought, equality before the law, and progress.
Our anxieties are more than well-founded, when one takes account of the fact that the forming, a short time ago, of a high level team, which drew up the Commission communication on the information society, was notable not only for the absence of the Member States from the whole debate but also for the total exclusion of social and cultural vehicles of the citizens of Europe and also the total exclusion of the European Parliament's Committee on Culture.
Nowhere in the concerns that are evolving is there any mention of safety valves for the protection of consumers and the workers' social rights. The only thing that is asked of them is that they appear willing and acquiescent in the name of progress, which in the end is going to replace them and dehumanize them, transforming them into linchpins in the production of wealth for the benefit of big finance.
It is still unclear what the legal framework for the protection of the privacy and dignity of the citizen will be. Are we talking about the pluralism of information or the super-concentration of means of communication in the hands of a few with the aim of directing free thought? The advance of technology and the development of satellite systems must be notable for the widest possible cooperation aimed at contributing to the improvement and upgrading of the standard of living of the citizen and at a human centred conception of progress. Programmes of international cooperation must not be used for military purposes and must not apportion the exploitation of space to large multinational companies. The administration of space with a persistent eye on the market opens up dangerous roads for the whole of the planet and its citizens. Who can, in truth, rule out centralized control at global level of all space satellite communications? If mankind is to be at the centre of development rather than the profits of large multinational concerns, then the European Union should play a leading role in the promotion, within the UN framework, of an international and equally honoured agreement on the use of space, the participation of all countries not only in costs but also in profits, the protection of the national security and sovereignty of all nations, the promotion of cooperation between those countries which have the financial resources and the technology, while recognizing the needs of the less developed regions of the planet, something which cannot be guaranteed by the market and its spirit of competition.
Mr President, satellite communications touch on a range of areas. Many of these areas are, in my opinion, extremely important. For example, areas like television and radio broadcasts, multimedia and the Internet, which really are a chance for my generation and even for people living in sparsely-populated areas to participate in the new society being built. We must therefore put a lot into this. It is very, very important that we continue this struggle in an international arena.
I must say, however, that I am a little critical of Mr Hoppenstedt's resolution because it includes too many military aspects. I consider space concentration and the military sector to be the critical point. We know that in both the USA and Russia there are very close links between these issues and the military. I do not think that the EU shall develop a military capacity in any way. It is therefore very difficult to know where to draw the line in this area.
Finally, I would just like to comment on a point Mr Malerba raised in the Committee on Research, Technological Development and Energy. There we felt that the Commission should take it upon itself to promote the use of new satellite services of social interest. I think this is a very, very important point, which I really hope the Commission will take upon itself, and which, to an extent, I also think Mr Hoppenstedt missed it out in his conclusions.
Mr President, in view of the fact that the future information infrastructure worldwide will depend to a large extent on telecommunications satellites, one cannot but support Mr Hoppenstedt's report, since we must prevent Europe from falling behind in this sector of industry. It is particularly important to incorporate the ESA in the Commission's plans and to push ahead with research and development in this area. The amazing advantage of satellite systems is that they provide the means to achieve the political objective of universal access by all citizens to the information society - at competitive prices.
Finally, let me cite an unrealistic example of a rational application. At Telecom Interaktiv in Geneva, EUTELSAT showed that Internet services could be received by satellite. A special new Internet channel, the European tourism channel, brings tourist information systems into the home and therefore provides a revolutionary new route for efficient tourism marketing.
Mr President, ladies and gentlemen, when the then Soviet Union put the Sputnik satellite into orbit in 1957, it caused consternation around the world - the interest then being primarily of a military nature. The first civil applications, primarily television transmission between America and Europe, were not exactly breathtaking - namely a time window of some eleven minutes. Today we accept the satellite-supported worldwide telephone network and direct television transmission as normal.
But development never stands still. Satellite-backed communications with worldwide coverage will be part of the future technology of the next Millennium. So in this respect we must welcome the fact that the European Commission is making proposals to remedy the current situation and respond to the challenge by encouraging public and private investment in this sector.
However, let me now draw attention to a number of aspects which are not being given due consideration. Firstly, the Commission's proposals are mainly focused on the market and on private initiative. I believe that this does not give us a parity of weapons with our main competitors. As ever, the necessary impetus is coming from the armaments industries of America, Russia and China. And it is no secret that in Japan the old relationships still ensure that sufficient support is provided, even from the MITI.
Secondly, it is high time for us to reflect on the significance which this technology will have for the increasing globalization of the labour market. I am not against this, but we should not wait until it is too late before beginning to talk about it.
Thirdly and lastly, we must also see to it that earth-bound broad-band networks, which allow access to the new system, are also extended to cover a greater area, otherwise the benefits of the new technology will only be available to our towns and cities and the rural areas will be left out.
Mr President, my colleague, Mr Hoppenstedt, has produced an excellent report on satellite communications, and one which was read with a very flexible attitude on the part of the Committee on Economic and Monetary Affairs. The report aims at a rapid development in the situation, based on a proposal by the Commission, for the next century, when satellite communications will be of great importance.
Perhaps rather tardily in view of the speed with which the report is being dealt with, I have also discussed this issue with various Finnish experts. They confirm my view that, aside from the excellent coverage in the report, there is a need here to emphasize the importance of data protection as well. Although the directive already refers to this, the differing spirit of the law that exists between the USA and Europe might make sufficient global guarantees for data protection difficult.
The need for individual and corporate data protection is high on the agenda in society today, let alone in the next century. Obviously, satellites will be transmitting even more industrial secrets in the future, and the business world is keen to safeguard these secrets. They will be transmitting financial information on funding schemes as well as private individuals. Information of a sensitive nature, such as in the area of telemedicine, will be carried by them, let alone the flood of information there will be to do with security. Violation of data protection thus embraces a wide area, ranging from industrial espionage to tinkering with and hacking away at national security.
We must therefore hope that the Commission, represented here by Mr Bangemann, will turn its attention to this question.
Mr President, first let me express my thanks to the rapporteur and all those who have voiced fundamental support for the proposals contained in our action plan. Of course there will always be comments on one point or another, and I would also be pleased to discuss these. However, I think that we should first accentuate what Mr Hoppenstedt has said. If we do not pull ourselves together then there will be no need for a debate next year or the year after, for the others will have crossed the line and, whether we like it or not, will be controlling world telecommunications by satellite. They will not only be ahead of us in this vital field of economic development, they will have knocked us out of the ring.
When people ask about the social benefits, I can state quite simply that if we want to create jobs, then this is an area - and I mean communications in general - in which employment is being created. We calculate that in the years to come most jobs, and not only new jobs, but also old-style jobs whose character is changing, will be in information and communications. One should not therefore underestimate the importance of this sector.
We shall only succeed if everyone concerned works together. I am sure that Parliament and the Commission will do what is necessary. We shall be able to do away with those obstacles which still stand in the way of the internal market. In the field of research too, as Mr Hendrick rightly said, we must set ourselves new targets. We should be able to achieve this because here the Commission and Parliament can cooperate effectively.
There are two problems on the horizon: one is a certain reticence on the part of industry. Sadly, this attitude still prevails. We have in some respects brought industry closer together, we work with it and there is quite a good ongoing debate. But there is still too little action from industrial quarters. Our industry does not participate in the way that individual consortiums do in America. We have commissioned a study to identify business opportunities in this area. What Mr Schmid and Mr Hendrick said is of course quite correct: we need a degree of public participation in the form of public-private partnerships. In this respect privatization should not be regarded in too ideological a way. It is really just a reference. In the area of telecommunications we need private funding, and this will only be forthcoming when the investment is worthwhile. At present we are looking into the best way of organizing things so that we can get a full picture of the high risks involved. It is worth pointing out here that such a set-up will cost $ 10 billion or more. Investors must therefore be certain that they will get their money back, or even make a profit, which is after all the usual object of the exercise.
I do not wish to discuss the comments made by Mr Theonas. These have partly been covered in the general debate. There are information society fora in which consumers, trades unions, journalists and many others are represented. It is not the case that we have regarded this matter purely from a technological or economic viewpoint from the outset. Neither do I share his fears in this respect. In my opinion we should reflect on whether a "brave new world' is not always better than a timid old one.
But these are really ideological arguments which, I hope, we have now left far behind. The information society forum, in which all these people mentioned by Mr Theonas work, is quite enthusiastic about the new possibilities. Maybe he should pay them a visit. We have also made arrangements for Members of Parliament. Special seats have been provided and it would be very useful for him to see that those whose fears he has just voiced have now become much more daring. But I only say that in passing.
Now what about the military aspects mentioned by Mr Holm? We now basically use GPS for all navigational purposes, whether seaborne or airborne, and this is an American system originally developed for military purposes. The Russian system was also developed for a military role.
If we now want to use such technology to land our aeroplanes, then to my mind it would be a progressive step if we had our own system, rather than relying on an American or Russian set-up which was developed or perfected for military reasons. From this point of view the creation of a European satellite-supported communications system could be regarded as a demilitarization of the current technology. As for using such a system for military ends, if one wished to - I see that you are still impressed by my line of reasoning, are you not? I find it really encouraging that you are listening to this! Naturally such a system could be used for military purposes, if one wished. That is selfevident. This then becomes a political decision and in the European Union we have to ask ourselves if we want a common foreign, security and defence policy.
This is not my decision, but rather one for the Union as a whole. However, initially we require this system for quite conventional purposes, such as the landing of aircraft. You are quite right to mention the peripheral regions, such as the Greek islands. And I mention the Greek islands because no-one else has - not even Mr Theonas. One might say that each Greek island is basically peripheral and like Sweden or Finland is located in an extensive and thinlypopulated country. If one wants to ensure effective communications, then the satellite offers the cheapest solution. It is both the cheapest and the simplest. Its benefits are enormous and it also offers something for those who live in such peripheral regions.
Now to the Member States. Unfortunately, the reaction from this body has been muted, and for two reasons: first, because of the old arguments over jurisdiction - something I can partly understand, because when a country loses political jurisdiction to the European institutions, it is hard for national politicians to swallow, and they do not like it - and secondly, because of the existence of the CEPT. The latter has the advantage of including more countries than the European Union. On the other hand it is a very loose alliance of countries, in which strategic and tactical considerations do not always receive the necessary response. For this reason, our action programme states that Member States must participate fully. Incidentally, what I have always said would happen is now taking place in the field of telecommunications. The independent regulatory bodies which were set up are now working together superbly. They have created a European level at which they can cooperate very effectively, and this shows that national resistance can best be counteracted by way of good, practical examples.
My final remark is this. We require greater cooperation at international level. The whole system can only work by being global, and for this reason we must start considering - and the Commission will undertake to do this and present its findings - how everything that we are seeking to achieve in the area of the information society can be tailored to existing international organizations, or indeed how existing international organizations have to be altered to reflect their global character.
We have today focussed on an important aspect of the global information society and I wish to thank Parliament for its support.
Thank you very much, Commissioner Bangemann.
The debate is closed.
The vote will take place at 12.30 p.m. tomorrow.
Fourth framework programme for research, technological development and
demonstration actions (1994-1998)
The next item is the report (A4-0322/97) by Mr Linkohr, on behalf of Parliament 's Delegation to the Conciliation Committee, on the joint text, approved by the Conciliation Committee, for a European Parliament and Council Decision adapting for the second time Decision No 1110/94/EC, concerning the Fourth Framework Programme of the European Community activities in the field of research, technological development and demonstration (1994 to 1998) (C4-0516/97-96/0034(COD)).
Mr President, ladies and gentlemen, after one and a half years of extremely tough negotiations with the Council, and I mean extremely tough, which on a number of occasions were close to failure, the European Parliament through its conciliation procedure finally succeeded in increasing funding for the current research framework programme by ECU 115 million. This was especially difficult because - and I emphasize the point - the Commission itself had seemed well satisfied with a figure of ECU 100 million.
The figure of ECU 115 million is a real success for Parliament and I wish to thank all those who made it possible, namely my colleagues in this House and - let me be quite clear about it - the Luxembourg Presidency of the Council.
But to what extent can this really be considered a success? Our success in carrying through the measure is certainly a positive development, despite the fact that the original figure was ECU 700 million. It is also good to see the adoption of a new programme, the first time this has been done on the initiative of the European Parliament, rather than at the behest of the Commission. This programme is aimed at eliminating land-mines, and its funding stands at ECU 20 million, including the supplementary budget.
It has often been said, and I repeat the fact here, that an estimated 110 million land-mines have been laid around the world. Using current technology, it would take 1000 years to get rid of them all - even if the money were available.
We also approved an additional ECU 35 million for BSE research - a real success in my opinion. This will benefit research not only into the BSE disease, but also into new transmission mechanisms. I also anticipate that this work will provide an insight into other epidemic transmission processes. Last but not least - I believe this is due to pressure from Parliament - we now have more money for renewable energies and also of course for the current programme for multimedia, climate, transport, telematics, etcetera.
The procedure itself, or at least the one employed in this case, prevented any real negotiations - a fact which is worth reflecting on. We were not confronted with the decision-makers themselves - as I like to call the research ministers. We should in fact have been negotiating with the Council of Finance Ministers itself, but this body was not present as technically this subject was outside its responsibility.
It is also interesting that in the budgetary process Parliament had been hoping for ECU 200 million through the reallocation of funds for research, whereas the Council finally only agreed ECU 115 million. A sum of ECU 200 million could have been made available without having to issue additional funds, since this amount was provided through reallocation. However, the Council only wanted to spend ECU 115 million on research. This is a remarkable u-turn on research and it certainly shows up all those Sunday speeches we heard in this House.
This decision is all the more regrettable since research activities in the European Union are generally in stagnation. There may be exceptions, but in overall terms research in the fifteen Member States is in recession, or at least in the doldrums. This is hardly a good example for the EU's policy of innovation.
In the coming weeks and months we will presumably be faced with a situation in which economic growth, which is now happily on the horizon again, has stimulated the demand for new skilled workers which we simply do not have because we have not been training them in recent years. This is down to the fact that our young people have been discouraged from studying engineering and natural sciences. Presumably this means that we shall have to recruit these skills from the Indian subcontinent or elsewhere. This is good news for them, but bad news for Europeans.
Finally let me say that Members of this Parliament did not find it easy to agree to this compromise. Nevertheless, I would ask everyone, including those who expressed very little enthusiasm for the decision, to vote for the programme tomorrow. We should not behave as if we wanted to reject it completely. If we were to vote against the proposal, then we would ultimately get even less from it. I therefore call upon all Members to vote for the proposal.
I also urgently implore the Commission to implement these decisions as quickly as possible. This applies especially to the land-mines issue. The Commission must also - and I stress the point - set up an appropriate management unit which is capable of taking action and, in the short space of time available next year, must also ensure that the funds are distributed in a rational manner.
Madam President, first of all congratulations to Mr Linkohr, not least for his persistence and his patience over the years.
Like him, I am pleased that we have a result, although I recommend acceptance with a rather heavy heart. I have mixed feelings and some doubts. On the one hand I feel considerable relief: it looks as though if Parliament concurs we have an agreement. This gives some certainty to the scientific community of the European Union, it allows some important programmes to proceed, it gives us a clean sheet for the Fifth Framework Programme and it allows money to be spent with a legal base.
On the other hand, I feel deep disappointment at the result of all the discussions, at the waste of work which went into drawing up more ambitious proposals, at the lost opportunities, at the lack of investment in Europe's economy and at the failure to respond to the challenge to our economy from elsewhere in the world. I feel disappointed, too, at the broken understanding, if not broken promise, and the failure of the Council of Ministers to recognize the European Parliament's codecision powers.
There is a clear and demonstrable link between growth and research and development. That is understood by Parliament's Committee on Budgets and I want to emphasize here tonight that every effort was made, particularly by the chair of that committee, to help in the process of obtaining more money for research. He may feel that his efforts in this agreement are wasted and not appreciated. That is not so. If it were not for his efforts in enabling ECU 100 million to be put on the line from the reserve through the supplementary budget, we would not have had the impetus for this tiny success.
The Council of Ministers has been less helpful, if not obdurate, in its approach. There were two very unsatisfactory meetings, the first of which showed no recognition of the role of the European Parliament. The second, fortunately, did produce some movement and added ECU 15 million to the figure to be spent on Parliament's priorities. That is not a superb victory for the cause of research and development.
We had three choices. We could carry on negotiating, trying to get more changes in the redistribution of the money - if we had had more time that might have been an option. We could have abandoned negotiations and abandoned any extra money, just contenting ourselves with rearranging a little bit of money via the supplementary budget - a very ambiguous message from Parliament to the research community. Lastly, we could do what we are recommending to Parliament - accept on the grounds that no further money is forthcoming, to be realistic, but that some concessions have been made to our priorities. It was not easy to decide on our tactics. Our strategy was clear - more money for research. Each of those choices had serious disadvantages. I would maintain that acceptance of the deal struck in conciliation is the best solution for Parliament but we must learn the lessons, particularly in our negotiations on the Fifth Framework Programme.
Madam President, I am not going to repeat what Mr Linkohr and Mrs McNally have explained so well to us. Nobody in the European Parliamentary Committee on Research, Technological Development and Energy is happy with the result, but I must make it clear that we have all done what had to be done. This is the third reading in a codecision procedure for a programme which is of major importance for Europe's future - namely, research and development.
Mr Linkohr, I congratulate you on your perseverance, as I do everybody who has taken part in the Conciliation Committee meetings. I do not want to dwell on the fact that we are not pleased with the result. I prefer to emphasize the positive aspects, which do exist.
The finance ministers believe it is important to save money. We all think so; housewives do it all the time. However, perhaps in an area as important as research this view is mistaken. Nevertheless, we have opened up several lines: we have an extra ECU 115 million. There was no time to negotiate more than this because the Commission - Directorate-General XII - would not have had time to prepare these resources and make proper use of them. With the Fifth Framework Programme for research and development we will have the chance to follow through the ideas which we would have liked to have applied to these programmes.
However, I do want to say that something which we have all fought for, especially you, Mr Linkohr, does now feature here: research to eradicate anti-personnel mines. This is an enormous problem which this Parliament cannot ignore. We have also opened up the line for renewable energy sources, albeit in a small way, and water technology research, in two programmes: industrial technology and environmental technology. And we have extended several lines which deal with biomedical research.
Europe is an ageing society, Mr Commissioner. You should tell that to all the commissioners, and maybe they will provide more funds for biomedical programmes.
Europe needs to do plenty of research in brain biology, biomedicine and biotechnology. This is simply a first step, but one I think we can be satisfied with.
Therefore, Mr Linkohr, I can tell you that the Group of the European People's Party will give you its majority support. No doubt there will be members who are not happy with the result and would have liked the negotiations to continue or be broken off. I think it is better to conciliate - hence the constant use of the word "conciliation' - and therefore you can be sure that most of the members of the PPE Group will support your excellent report.
Mr President, ladies and gentlemen, Commissioner Bangemann, unfortunately I cannot compliment the rapporteur on the result achieved in the consultation procedure on the financial increase in the fourth framework programme. I do not agree with him that it is the best possible result. My group is disappointed, especially since various colleagues were not as firm as they should have been in the consultation procedure.
The final financial increase of ECU 115 million in the financial Framework Programme is very small. In fact the Council was extremely inflexible. As far as the allocation of the funds to the various research topics is concerned, more could really have been achieved if, like the Council, we had been a little less accommodating. By that I mean a more equal allocation, more geared to new technologies which create employment than to projects relating to current issues like BSE or particular hobbyhorses.
But - and here of course I am addressing Mrs Cresson's Directorate-General because otherwise I will once again incur Mr Bangemann's wrath - the group is equally unhappy with Commissioner Cresson's behaviour in the consultation procedure. Right from the start she was hand in glove with the Council and the Commission fought more against Parliament than with it for more money for research.
Despite this very unsatisfactory result my group will vote in favour, because the decision has been taken and consultation has taken place and unfortunately there is nothing more to be done.
Madam President, ladies and gentlemen, this is certainly no success story, either from the point of view of the amount of funding or its allocation. An extra ECU 9 million for renewable energies is not a joke, it is a tragedy. The relationship between what we know about climate change and what we are willing to spend in this area is really laughable.
The second item is of course welcome. ECU 15 million for investigating more efficient ways of removing land-mines is clearly a good idea. However, new mines are being manufactured, sold and laid all the time. We need $ 40.5 million just to eliminate mines already laid in the former Yugoslavia.
Now to the next item. We want to spend ECU 35 million on BSE research. This goes against the grain with me for two reasons: first, the initial findings from BSE research have taken 10 years to produce. We will again have sent thousands of chimpanzees to their death and we have absolutely no right to do so. And all this without altering our agricultural policy. Because our farming policy is quite simply the cause of BSE. Yet we are doing nothing to change it. All the while we are spending enormous sums of money on investigating something whose origins we have known about for ages. The facts are obvious: if for the sake of sheer greed we want to turn a cud-chewing animal into a feeder on carrion, then we have got it all wrong. We follow this up by doing something different along just the same lines. We have made mistakes - with political approval - and now we are trying to catch up by spending the few funds available - and here I am referring to tax money, which itself does not grow on trees - in the hope of damping down the flames. I am not impressed by this approach, in fact I am absolutely against it. For this reason, Mr Linkohr, it is going to be very difficult for us indeed to support your report tomorrow.
I know that some money is better than none. As my grandmother used to say, a bird in the hand is worth two in the bush. But surely the time has come for us to take a good look at the direction we should be going in, and this is not it. As far as land-mines are concerned, there seems to be not enough pressure on our political thinking to force a change. I have even heard the argument that the production and marketing of these devices creates jobs. The money earned from these jobs is then spent on finding out how to get rid of the products they created. This is madness! As usual, there is then nothing but pennies left over for the important things, namely renewable energies and future technologies. This is a disgrace. Thank you for your generosity!
Madam President, it is certainly true that we are adding ECU 115 million to the research programme as a result of this report, but that has to be seen in the context of the original indicative figure of ECU 700 million. There is a big difference here. Although we support and are very appreciative of the work that Mr Linkohr has done on this, it is clear a lot of disappointment exists about the eventual outcome of the process. For once, my sentiments are perhaps more with Mrs Plooij-van Gorsel and Mrs Bloch von Blottnitz than is normally the case in the deliberations of our committee.
The very important point that Mrs McNally brought out was that the Committee on Budgets had made available a total of ECU 200 million. We are only spending ECU 115 million of that. So the result does not reflect the financial priorities of Parliament. What is going to happen to the other ECU 85 million? There was a lot of discussion about this in the conciliation process and some disagreement. The chairman of the Committee on Budgets put it very strongly that this money would be spent anyway on lesser priorities as Parliament saw it. The Council of Ministers' representatives clearly felt that they were actually making a saving in the overall total of budget expenditure. The truth will be seen in the eventual outcome. I would hope that our colleagues on the Committee on Budgets will take up this point, perhaps by a small own-initiative report or something of that type, to reveal what happens at the end of the day to this ECU 85 million. That was really the crux of the argument and we were unable to convince the Council.
Secondly, the result does not really respect the research priorities of Parliament either because we are not getting as much for telematics, information technology, the environment, transport or for non-nuclear energies as we had originally hoped. The Council, in fact, refused to have any discussion at all about the allocation. If you call this codecision then there are other better words that could be found for it. We have not had any discussion at all on the allocation.
Regarding Parliament's team itself, we had a lot of difficulty. The conditions under which we have to work in these procedures are not ideal. We did not get the agreement across the political groups that we should have had for such an important issue. I hope that we will carry those lessons forward when we come to the fifth framework programme.
Madam President, this extra money is a result of the fact that my own country, Sweden, as well as Finland and Austria became Members of the EU. It is therefore a little disappointing to see how little money has been added. People may well say that the things money is being invested in, such as information technology, renewable sources of energy and work against land-mines, are very good, but that is far from sufficient.
I would like to refer to the matter raised by my colleague Mrs Block von Blottnitz and ask Commissioner Bangemann whether there is not a great risk that this money for BSE will be wasted as long as the EU's agricultural policy is not reformed. That is, after all, the heart of the matter. I really hope the Commission starts the reform of the agricultural policy so that we get to grips with this problem.
Voting yes or no to this report would be like choosing between pest and cholera. However, one may as well support it, since it is better than nothing at all.
Madame President, I shall not repeat what my predecessors have said, but I shall recall a point in history to which I was a direct witness.
When in April 1994 the first joint decision was reached between Parliament and the Council, two countries were opposed to the granting of a sum of ECU 12, 359 billion. The two countries were opposed right up to the last minute: the United Kingdom - I mention this as a reminder - and Germany. These two countries finally came round to the common position, saying they could agree to the sum but it should not be presented as such. There would be ECU 11, 700 billion, and then ECU 700 million would be refinanced as things went along.
Today let us confirm not only that the Council has not met its commitments, but that there are still these two countries which, up to the last moment, have prevented us from obtaining larger sums, notwithstanding the fact that the financial perspectives have not been revised. It is therefore a totally extraordinary situation. The Commission, which is the guardian of the treaties, Mr Commissioner, would do well to question, as Rolf Linkohr has just said, this institutional deviation which is becoming more and more serious, and where we see a particular Council like Ecofin assuming powers exceeding even those of the Council of Europe, as we saw recently with the White Paper. I draw your attention to this deviation. This is not just parliamentary talk. It really is a threat to the balance of our institutions and the mechanics of joint decisions.
As for the Commission, it has been criticized. Of course, to be fair, I would say that it did its duty conscientiously by presenting a proposal for ECU 700 million. I would not venture to say that it did so with any great conviction. And we still have not felt the indispensable support of the Commission in this matter. To all those who find the result rather feeble today, and not without reason, I offer - and this will not surprise my colleagues in the Socialist Group - a Chinese proverb, which says: "It is better to light a candle than curse the darkness' . So, let us approve the candle lit for us by Rolf Linkohr.
Madam President, despite the fact that the parliamentary delegation managed to hold its own, from what I have heard - maybe there is even more to come, but it did get results - I can still well understand why people are asking: What do we do now? Yet when one bears in mind the various alternatives, as outlined by Mrs McNally, then the question becomes a relatively simple one.
We have - and I have checked this out - made so much progress in the preliminary work connected with all these matters, that the money can now be distributed next year. This means that next year we have an extra ECU 115 million available. One might now say that this is not what we expected. However, if this solution is now rejected, or another codecision procedure is initiated, then it will not be possible to distribute the money next year, that is obvious. I therefore believe that the best policy is to accept this deal.
As far as the Commission is concerned, I accept the criticism expressed by Mrs Plooij-van Gorsel and finally by Mr Desama. I shall pass these comments on to those concerned. It may be that they did not fight with great conviction, as Mr Desama states. That is not acceptable, obviously. The Commission must always pursue its goals with conviction, possibly even more so when it sees no great hope of achieving its objectives. It is a strategic error not to enter the fray with drums beating and flags flying.
I shall inform my colleagues and those represented there of this. I hope that will not jeopardize your support for this proposal. Let me end by thanking you for this debate.
The debate is closed.
The vote will take place tomorrow at 12.30 p.m.
Legal protection of designs
The next item is the recommendation for second reading (A4-0319/97) by Mr Medina Ortega, on behalf of the Committee on Legal Affairs and Citizens' Rights, on the common position established by the Council with a view to the adoption of the European Parliament and Council Directive on the legal protection of designs (C40296/97-00/0464(COD)).
Madam President, this topic - the European Parliament and Council Directive on the legal protection of designs - has been occupying us for some time.
At first reading, the European Parliament tabled a series of amendments. The Commission corrected and modified some of those amendments, and added its own. The matter was referred to the Council, which rejected most of the European Parliament's amendments.
The scope of the directive is broader than the public sometimes realizes, because it is mainly concerned with the legal protection of designs. In contrast to other types of industrial property, which could be termed functional - being concerned with making things work, design introduces an artistic element. You could say it is artistic property and should be considered an aspect of intellectual property. Therefore, we are not so much interested in whether the machine works or not, as that its visible appearance should contribute to a harmonious overall effect. So there are elements here that could be termed artistic property rather than industrial property, strictly speaking.
The Directive is not restricted to the legal protection of a specific type of design, but covers them all. We are talking about protecting textile designs, for example, or designs in glass or plastic - all the types of design which may be involved in a given industrial product at a given time.
That is the nature of the Directive in general, but I think the problems fall into two classes: those concerning the general properties of the design, and those which specifically concern the notorious question of spare parts.
It seems to me that there are not too many differences of opinion about the first, more general problem, which involves protecting industrial designs by means of a harmonization directive. This has led the Council to believe that this matter could be resolved by leaving the other problem - about the protection of spare parts - to one side.
Discussion of spare parts starts with an almost philosophical question: do we protect the overall design of an industrial product, or just a part of it? I remember when I was a child, if a radio or something got broken, it was sent to be repaired. Today, as we all know, repairing most manufactured items is more expensive than buying them in the first place, and therefore the question of spare parts does not arise. If a watch breaks, we normally throw it away and buy a new one - unless it is an antique, when industrial considerations virtually cease to be relevant.
The question has arisen in relation to spare parts for cars, specifically external parts. When there is a serious accident in which people are killed, normally the car is a write-off, but most car accidents happen in our cities, when somebody comes too close alongside and the car gets scraped, resulting in damage to the door or mirror, or perhaps just the bumper. Because of this, the spare parts industry is becoming important in many European countries. When a spare parts producer copies a design from a specific car, perhaps a luxury model, and puts it on the market, the manufacturer of that car claims that their intellectual property is being violated. Other people disagree, saying that design protection should only cover the overall design and therefore, if a single part of the design is damaged, that part is not protected. At the moment legal opinion is sharply divided. In the United Kingdom, protection is not currently granted to individual components, and in at least two other European countries legal opinion is also beginning to deny this protection to the original manufacturer, and grant spare parts producers the right to substitute components in various ways.
My viewpoint as rapporteur for the first reading was that protection should extend to components, but this was thrown out by the Committee on Legal Affairs and Citizens' Rights, whereupon I gave in gracefully and accepted their opinion. The committee proposed an intermediate solution, whereby spare parts manufacturers would be allowed to use the designs in question - or at least those parts of them involved in the repair- but would have to pay compensation to the car manufacturer. This solution was a compromise between the two positions and established a system based on compulsory licences. The Commission seems to have been happy with this, and decided to go ahead with it. The Council disagreed, however, and said it was a judgement of Solomon.
We believe that from Parliament's point of view this is the worst possible solution. There is nothing worse for the internal market than leaving things undecided. Problems must be resolved in order to provide a certain stability for commercial and industrial relations, and investment. This stability can only be achieved by finding a solution - either good or bad. The worst solution is no solution at all.
Therefore, Parliament has reintroduced most of the first reading amendments, making use of the Commission's improvements to the text. There are a few other, less important, amendments. For example, there is a clause relating to visible and invisible motorcycle components. But on the whole, the situation is that the Council has rejected Parliament's proposals and wants to shelve the matter, whereas Parliament is proposing a solution.
I hope the members of the Council will be able to resolve their differences. Because, as we all know, the real problem is that some Member States in the Council favour one solution, while others would prefer another. As for Parliament, I believe we have fulfilled our obligations by presenting this set of reasonable amendments, designed with compromise in mind. These amendments were supported by the Commission on a previous occasion, and are perfectly capable of being upheld before the Council. In other words, Parliament's position is totally constructive. We have a great interest in seeing this directive adopted as soon as possible, in order to harmonize the whole question of industrial design. On the other hand, however, we insist that the ensuing regulation must be correct and solve the problems adequately.
Therefore, I call upon this House to support the amendments which have been approved by the Committee on Legal Affairs and Citizens' Rights.
Madam President, I wish to congratulate Manuel Medina Ortega on the amount of work he has put into this report and also the very fair way in which he has synthesized all the various views of the Committee on Legal Affairs and Citizens' Rights.
This is a very important report. A lot of jobs are at stake: there are about 70, 000 jobs in the components and motor manufacturing industry in Coventry and the West Midlands alone. So we are talking about something of economic importance in this directive.
I share Manuel Medina's annoyance that the Council thought fit to reject the very fair solution that this Parliament worked out in its first reading. It was hard to get everyone to more or less agree, and this was the best solution that we could find. It is not absolutely perfect but it gathered maximum support in this Chamber. Then the Council threw it out and went for a free-for-all, with no harmonization on the repair clause issue at all. It has failed in its duty to look for a proper European solution and I sincerely hope it listens to this Parliament and replaces the repair clause. It is important for jobs, as I have already said, and it is important for exports: ensuring that companies can export from one country to another. As Mr Medina Ortega said, the British market will remain open but we are worried about jobs being lost if we cannot export to other countries.
Then there is the consumer issue. Consumers are entitled to have speedy repairs done at sensible prices with maximum choice, and the repair clause allows this. There are some concerns about the health and safety issues of spare parts, but this is better dealt with in other legislation.
I urge the Council to listen to this Parliament properly.
Madam President, I only wish to examine the point that has been the subject of particular discussion within the Committee on Legal Affairs and Citizens' Rights. The delicacy of the case in question stems from the fact that the object of the measure submitted for our consideration is openly that of creating harmonization between the different legislations to ensure freer competition and greater ease of circulation. With regard to the point discussed today, and mainly that of the prices of spare parts in the automobile and motorcycle industry, the Commission starts with a motion that provides for the rights of the manufacturers of the original parts forming part of a composite unit to be protected for only three years. Parliament considers this solution inappropriate and resorts to the compulsory licence system, which does offer protection, but protection that should not prevent the free circulation of spare parts, free manufacture and compensation by giving fair indemnity.
The Commission accepts this motion for mediation, except that the Council, in its common position, abandons the object for which the Directive had been proposed, i.e. that of creating harmonization and ensuring greater competition and a freer movement of goods, and decides that, for the next five years, we will not decide anything. This solution is clearly unacceptable, which is why the Committee on Legal Affairs and Citizens' Rights proposes once again, through the rapporteur and with a large majority, that the amendments and therefore the position that Parliament had already voted for be reintroduced. The Group of the European People's Party, which I represent, will support the rapporteur's position on this point, and here I would like to argue four points extremely briefly.
The first one, which has already been mentioned by Mr Medina, is a philosophical one, or rather an ontological one: beauty and aesthetics - meaning the design - are connected with the whole and not with an individual part. An eye, a nose, a hair are beautiful or ugly in relation to the total body of which they form part. Anyone preparing to design a machine thinks of the whole machine, which is bought because it is attractive as a whole, not for an individual part, which is not beautiful enough on its own. But the other, and possibly more important, reason is competition. As the specialists explain, competition can either relate to aesthetics, in the sense that, for the same price a product is more attractive if it is more beautiful -and this is the sense in which the automobile and motorcycle industries are competing today - or to the price, in the sense that, with the same product and aesthetics, consumers are offered a better deal through a price reduction.
When it comes to spare parts, if we do not allow the spare part manufacturers to operate, competition no longer exists and we have a monopolostic system, because the spare parts cannot compete among themselves for aesthetics, as they necessarily always have to be the same and have to be incorporated into that specific type of machine. So, if we want to ensure competition, which is precisely the object of the directive, we have to allow the production of spare parts even by those who have not produced the whole machine, obviously with guarantees - the trade mark, know-how and efficiency that are described in the directive.
The third argument has already been mentioned - the risk that, if we do not make laws in this connection, we will establish further grounds for redundancies and unemployment because not just a few companies producing spare parts would have to close. Finally, I have to say, there is a very serious legal reason because, although a law already exists in England, as pointed out by my colleague, Mr Medina Ortega, some countries have case law that does not recognize intellectual property rights in the production of separate parts of a whole. Finally, I would like to recall that the Court of Justice, in its ruling of 6 April 1995, said on this subject that the intellectual property right has to be reconciled with free competition and freedom of movement. It seems to me that this can support the amendments proposed by Parliament through the rapporteur, Mr Medina Ortega, which I hope will be accepted by a large majority.
Madame President, we have before us a text which is very delicate because of its content.
The proposed directive on designs and models was the subject of a common position adopted unanimously by the Council. So it is highly desirable to conclude with the Council's balanced version, because going through the conciliation stage would imperil this delicate construction and above all could lead to the final collapse of the entire text. The European Union really does needs a harmonized and balanced system of legal protection of industrial property.
By returning to the repair clause adopted at first reading, we have created a system which is inapplicable in the circumstances. Repair clauses do not create any bond between the owner of a right and the copier, who is limited to offering compensation with no guarantee in respect of the volume sold and in respect of the payment made. This unbalanced relationship can only multiply disputes. In principle the repair clause should not apply when the owner is able to prove that the copier cannot or will not fulfil his obligations. But can such proof be produced against a copier when he is based outside the European Union?
Even linked to a system of payments the repair clause proposed by the rapporteur raises major objections at the level of fairness. On the one hand it provides that the copier is liable only to offer a payment to the owner of the rights for his copying activity to be considered legal and to escape the description of pirate. On the other hand the copier will restrict himself to producing articles with a rapid turnover and a high sales volume, while the manufacturer himself will, over ten years, have to produce more than 150, 000 articles so that they will be available to the consumer.
Contrary to what we are expected to believe the repair clause will not benefit the consumer. Only the original articles offer the guaranteed resistance to corrosion, mechanical strength and safety demanded by the consumer and to which the manufacturer is committed.
It is particularly for reasons of safety that, in association with the competent legal and administrative authorities of the Member States of the European Union, the manufacturers have launched an unprecedented campaign against the safety risks inherent in fraudulent copying and the black market in spare parts.
In reality, in terms of price, respecting industrial property is not prejudicial to the consumer. In the United Kingdom, where copying is free, the prices of spare parts increased by 13 % between 1989 and 1993, whereas in France, a country where industrial property is protected, during the same period prices increased by only 1.6 %.
So the advantage for the consumer is highly likely to be illusory. A price which appears to be low actually represents a higher final cost, because of problems with quality, safety and adaptability.
Finally, in accepting the copying of spare parts from day one, this clause goes against the basic principles of industrial property and represents a very high economic risk for manufacturers who have to invest massively in the aesthetic elements.
The common position is a balanced whole which cannot be called into question by a factor as serious in economic terms as the reintroduction of the repair clause.
Madam President, right from the start the discussion of this important subject has focussed on the famous repair clause. I hope the European Parliament will follow the Committee on Legal Affairs and Citizens' Rights in promoting a proper balance between all the interests involved. This contrasts with the ineffectiveness of the Council of Ministers, which has left it to individual Member States to find a solution. Such a lack of decisiveness negates any efforts towards European harmonization. Unless the Council is willing to follow the European Parliament and the Commission, we are heading straight for a confrontation. I sincerely hope that we shall come to an agreement on the whole question of designs, so that eventually real protection will actually be introduced at European level. The protection of designs is in fact not only important to the car and cycle market. It is important for the car market and that market is important. But countless other sectors, our European fashion houses, those who design equipment like telephones, computers and radios, are waiting for uniform European legislation. The protection of intellectual property is the legal expression of our intellectual curiosity, creativity and inventiveness, which are beneficial not only to the further implementation of the internal market but above all to our competition with our main trading partners. It is in that spirit that I hope Mr Medina Ortega's report will be approved.
Madam President, the problems which have arisen during debates about the common position on the legal protection of designs have been caused not by attempting to protect artistic design, but by trying to resolve the conflicts of interests between manufacturers and consumers. The difficulty in arriving at a satisfactory legal definition of design has been due to problems related to resolving this conflict.
The very act of resorting to the visibility or otherwise of the design of a component in a complex product, in order to exclude it from protection, demonstrates just how difficult it is to find a concept and a formula to reconcile these interests without causing legal ambiguities and uncertainties. We have had to perform a balancing act to safeguard the interests of consumers and independent vehicle spare parts manufacturers, who provide a considerable number of jobs.
Parliament has been careful to achieve a balance, showing that we realize this is a delicate matter, but we are in favour of retaining a spare parts market open to free competition, where the interests of the manufacturing industry are also safeguarded.
In Parliament's proposed solutions, internal market competition is safeguarded in law, and designs are sufficiently protected. This, after all, is what we are trying to do.
The reasonable remuneration established in the repair clause guarantees that car manufacturers will be repaid for the investment they make in technical improvements to their designs. Therefore, it is difficult to understand why Parliament's compromise solutions have been rejected. I would have been in favour of an even greater reduction in the time-scale for protection, but I nevertheless think that Parliament's solutions are compromises which deserve to be supported. And despite my difference of opinion about time-limits, I think that at this time a minimum form of protection, like the one suggested in the compromise solution, should definitely not be ruled out.
Madam President, I would like to say that Parliament's position is a balanced one and has weighed up all the pros and cons in this debate. However, the Council's position is very strange. If it gets its way in the controversy over the spare parts repair clause in article 4, this would amount to creating and preserving monopolies to the disadvantage of consumers and the freedom of competition, and to the disadvantage of small and mediumsized industries which we purport to support.
I ask myself: is this really a Council position or is it the position of one or two Member States? 80 % of Member States have design protection already in national law. So Parliament is entitled to ask if this is actually a Council position or the position of one Member State. The vote on this report will show who in practice is in favour of freedom of competition when it serves consumers and small businesses and who, on the other hand, supports legal protection of multinational monopolies.
Madam President, Mr Commissioner, ladies and gentlemen, I in turn am anxious to thank the rapporteur, Mr Medina Ortega, for his very thorough work and the willingness he has expressed throughout the debates in the Committee on Legal Affairs to take account of the view of the majority of Members of Parliament. I am of course referring to the opinion expressed during at first reading by our Parliament on 12 October 1995.
The introduction of the repair clause in the motor industry sector has been at the heart of the debates since this proposal for a directive was put before Parliament. This focus on the motor industry is hardly surprising. The economic stakes associated with vehicles are considerable. It is surely true to say that, after a house, a car represents the largest and most expensive investment for the majority of European consumers. However unsurprising this focus on the motor industry may be, that does not make it any less unfair. Indeed, how, indeed, could we neglect other sectors of European industry equally affected by this harmonization of national legislation, like textiles and clothing, watchmaking, electronics? The fault lies with the repair clause, I am told, but its impact would be less in these sectors.
On the subject of this famous clause, which has become the focal point of our discussions, it must be stated that the Commission has, in its modified proposal, linked up with the position expressed by Parliament at first reading. This is unusual enough to be emphasized and should rivet our attention. So the position is now very clear. On the one hand we have the European Parliament, without prejudging tomorrow's vote, where 314 votes will be necessary, we have the Commission and the Economic and Social Committee, which do not favour protection of designs and models in spare parts. On the other hand we have the Council of Ministers which wishes to extend to spare parts the protection already enjoyed by the finished product.
I voted, along with the apparently unanimous other members of the Committee on Legal Affairs, for vehicle fitters to be able to reproduce vehicle bodywork components from day one. I maintain that the safeguards provided by our committee are significant: a legal licence guaranteeing a fair payment to the owners of the rights, informing the public and the consumer about the origin of the product, information for the owner for the use of his design. But what convinced me is the particular legal nature of spare parts. In fact the inclusion of spare parts in the protection of designs and models carries the risk of creating a product monopoly, which is counter to the essence of the law on intellectual property which is not supposed to create a monopoly of form. The non-introduction of the repair clause would have considerable consequences for consumers who would not benefit from price freedom.
What of the consequences for employment? The vast numbers of SMEs, for which the European Parliament is seeking a major plan - to be debated tomorrow morning - and which are already subject to very strict manufacturers' specifications, are the breeding ground for jobs in Europe. So we have to think of them as a priority. The arguments have been rehearsed in my political group, the Group of the European Radical Alliance. I am not going to hide the fact that some of my colleagues take a different view and oppose liberalization of the spare parts market. Their arguments are familiar to us all: the clause is economically dangerous for European car manufacturers, legally questionable and would not respect the international agreement signed by the European Community. To sum up, certain Members in my group have decided to fight a posteriori against fraudulent copying, knowing that the safety risks have different consequences in the motor vehicle sector than in watches or handbags. Other Members, and they are in the majority, have opted, like me, for more flexible legal protection, suited to the realities of creativity. In other words, the design of spare parts cannot be separated from the original product.
Mr President, the role of the legislator is to draw up texts which are accurate, balanced and clear, in order to avoid perpetual legal arguments and disastrous economic effects on the sectors concerned.
The proposal for a directive concerning the protection of designs and models will no longer meet these criteria if the repair clause is reinstated. It removes all protection from designs and models for external parts. By way of compensation it is proposed that the copier himself should take the initiative of informing the copyright owner of his intention to copy the parts and to propose a fair and reasonable payment.
In practice we do not know how this compensation can operate or how the designers will be able to obtain maximum value from their rights. What is at stake is research and innovation in the European Union, where industrial companies make enormous efforts to perfect original designs after a complex process. These efforts, which are needed because of international competition, involve taking industrial risks which represent billions of francs in some sectors.
The repair clause authorizes the copying of the results of these efforts by third parties who will never bear the costs of research and development or the costs of innovation. The adoption of this clause, which is counter to the basic principle of intellectual property, would send a negative signal to numerous companies in Europe, who could be tempted to reduce their innovative or creative efforts or to relocate to places where costs are lower.
It is a matter of opting for an industrial Europe where the companies which create and invest receive fair protection for the fruits of their efforts of creation, innovation and development. In addition, this repair clause will be a source of perpetual argument and permanent legal uncertainty. We are constantly told about a Europe of 380 million consumers; this Europe must also be a Europe of producers, failing which it will always be more a Europe of the unemployed.
These are the reasons why we shall not be voting for the repair clause.
Madam President, I wish to express my disappointment, and that of my group, at the clear inconsistency of the Council. Let me explain: on the one hand, the Council does not waste an opportunity to praise the open market, consumer protection and job protection; on the other, when it comes to the legal protection of designs and models, it adopts rather debatable legal devices that actually favour the predominance of the large spare parts manufacturers to the detriment of the smaller producers, the open market, consumers and workers.
This is the reason for the disagreement between the Council, the Commission and Parliament's Committee on Legal Affairs and Citizens' Rights. In fact, with the introduction and approval of the amendment to article 14, albeit at second reading, Parliament's Committee on Legal Affairs sought to protect the market and the workers. If article 14 is excluded their position is worse and with the introduction of the individual states' right to choose between freedom and monopoly, the Council is distorting the very principles of the European Union.
The Alleanza Nazionale chooses freedom, by tradition and firm conviction. We hope the other groups will do the same by supporting the Medina Ortega report.
Madam President, I, too, would like to support Mr Medina Ortega's report. This directive deals with something quite central to the internal market within the European Union, namely the need to protect those firms which carry out research and development. These are the firms which create Europe's competitiveness. The foundation stone for the economy of the future is initiative and research. Having said that, however, it is also important to say that monopoly status must not be created for individual manufacturers at the expense of consumers. The second reading of this directive gives me an opportunity to express my surprise at the Council and its attitude in this process. With its free-for-all clause, the Council has left us in a vacuum, The free-for-all clause will give motor manufacturers a monopoly in the repair market - a monopoly status which means sharp price rises for spare parts. And this is a price which European consumers will have to pay. The Council has thus refrained from giving an opinion on design legislation and in so doing has missed the opportunity to lay down a clear standard which could ensure an effective internal market within the design sphere for spare parts.
It is our task here in Parliament to ensure that the internal market is carried into effect. It must be for the benefit of Europe's population and protect firms against non-EU countries. This is a big task, a balancing process, and monopoly status for the motor manufacturers in spare parts is clearly to the detriment of the population. It is absolutely essential to remove the free-for-all clause. Consumers must put their trust in the European Parliament and the Commission. I hope that we will get a majority tomorrow to amend the text.
Last night, the word "copy' was used. I would like to say on this that in some cases it is the sub-contractor who develops a spare part - and observes the standard - meaning that we have here cooperation between motor manufacturers, sub-contractors, and so on. So it is not only a question of car producers here.
Madam President, I very much welcome the Commission proposal and would like to take this opportunity to congratulate the rapporteur on his excellent work. The European Parliament reached, after great length, an acceptable compromise. In my view, the present situation where differences in national laws hinder free movement is no longer acceptable.
The Commission proposal is to be welcomed because it seeks to harmonize provisions which most directly affect the proper functioning of the internal market: the definition of design requirements for obtaining protection, the scope and terms of such protection, grounds for refusal or invalidity of such protection, the definition of rights conferred and the limitations thereon.
Adopting this directive would benefit all sectors of the manufacturing industry, but most especially the consumer goods sector. As a point of principle, I very much hope that this House will reinsert the repair clause amendment. I totally agree that when needed for repair, unhindered copying of designs of spare parts on payment of remuneration represents a reasonable compromise.
I therefore support the Commission proposal and the amendments adopted by the Committee on Legal Affairs and Citizens' Rights. I hope this House will have the courage to adopt those amendments and satisfy the needs of consumers and the manufacturing industry in this regard.
Madame President, ladies and gentlemen, this directive is grounds, in my opinion, for a warning about amendments which might call into question the extremely delicate balance which has been created at Council level between the States and between the commercial interests. Given the time, I shall refer mainly to article 14, which is of course the repair clause.
On the pretext of defending the consumer, indeed even small firms, we risk putting the European producers in difficulty and in certain cases facilitating copying and possible piracy, particularly in south east Asia, even if, so far, people have had understandable reservations about mentioning this real danger in geographical terms.
On the other hand, the European Parliament has always shown great concern about the level of unemployment in Europe, quite rightly moreover, and about relocation, which considerably aggravates the unemployment situation in the industrial sector. The motor industry is already faced with clear and very powerful competition and we can hardly talk about a monopoly in the sector. So opening up this sector to a little more competition involves a risk of weakening manufacturers' rights over their protected property. In our opinion this can only favour piracy, engender litigation, in short, create legal uncertainty. Indeed, everybody knows that legal uncertainty is against the interests of business and that what is against the interests of business is generally, in time, harmful to employment.
The motor industry is powerful, true, but it is also very fragile and the arguments in favour of the amendments before Parliament, although they are very cogent in legal terms, do, in my opinion and in certain cases, lack economic sense and logic in the real world of day-to-day economic existence.
That is why I sincerely hope our Parliament will stick to the common position of the Council, and that, of course, is how I shall vote.
Madam President, we are at second reading! At first reading, Parliament was almost unanimous in approving the repair clause. The Commission supported Parliament in this and the Council avoided making any decision. On the crucial point, namely what we do about the spare parts sector - which was after all the point of the directive - the Council avoided the issue. Now the matter is going through second reading in Parliament and we say that we did not mean to take things quite so seriously. This sort of thing only undermines Parliament.
In future the Commission and the Council will not take Parliament's first reading seriously - even if there is unanimity in the House.
There have been two high court decisions, namely in the House of Lords and the Italian Constitutional Court, which state that the legal protection of designs only protects the design and not the components which constitute it. All the same, these are just high court decisions!
We are now being told that jobs are under threat. The repair clause does not deprive the car industry of its market share of the spare parts trade but merely opens it up to competition. Car manufacturers currently control 88 % of the spares market! They operate an effective dealer and sales network and there will always be plenty of customers who prefer to use factory-produced components. To talk of a decline in this market share is therefore totally unrealistic.
The question is whether or not the free market will in future be able to maintain a 12 % share of the spares business. Manufacturers quite simply want to have a monopoly of this market, and that is not desirable.
Madam President, I want to confine my remarks to the repairs clause. This will soon become reality if we accept the suggestion that the 180 car and motorcycle manufacturers concerned will end up charging more for repairs and, consequently, for insurance. This will happen if we do not accept what Parliament has already decided and what the Commission has already proposed. This means - and here I reinforce what has just been said - that we are actually proposing to prohibit the reproduction of visible components. This would result in a monopoly, in other words the car manufacturing companies would be in a position to dictate prices. Of course we do not want this. We do not want increased repair charges any more than we want to see jobs lost. I would just like to point out that jobs are going to be lost not only on the production line but also, quite understandably, in the trade sector where spare parts are sold, and of course in turn in the free-market factories which would no longer be able to operate to full capacity. Jobs are going to be lost there too.
We should be advocating both sides of the argument, that is to say both original replacement parts and reproduction parts. Both sectors should be tolerated in the same way as we accept authorized repairers and free-market workshops. After all, this is the beauty of the free market and it should remain so. This approach is entirely justified when one realises that car manufacturers actually have to buy-in 70 % of their original parts. The problem of reproduction parts is therefore not as blatant as many would suggest.
The conclusions to be drawn from this are as follows: yes to design protection - but with a repair clause which allows the reproduction of visible components under quite specific conditions, namely that the original manufacturer is notified that copyright royalties apply. The Council has taken the side of the motor companies in this, and in tomorrow's vote we in Parliament should support the consumer and the free market.
Madam President, it is regrettable that the debate on the very important report submitted by Mr Medina Ortega concerning the legal protection of designs has basically become restricted to the repair clause. In my opinion a decision supporting this repair clause would represent a pyrrhic victory for the motorists' representatives. By this I mean of course a pyrrhic victory not in the economic sense but rather in the legal sense. I can well understand the arguments of motorists' representatives and spare parts manufacturers, but as a lawyer I cannot recognize any objective criterion for abandoning the principles of design protection in respect of car spares of all things. In fact, I consider this development highly questionable and possibly even creating a precedent.
In truth, the matter under consideration has, I believe, more to do with competition than design protection and it should be judged from that viewpoint.
Madam President, as the Commissioner responsible for industry I should have plenty to say about today's debate. However, with an eye on the clock I would prefer not to do that but rather to abide by Mr Rothley's request that the Commissioner should be consistent. In the first reading the Commission supported the amendments proposed by Mr Medina Ortega. The Council did not accept these proposals. Incidentally, responding to a question from a certain female Member, may I just say that the Council vote was unanimous and that therefore one should actually call it a Council decision.
But we want to remain consistent. We therefore support Parliament's proposed amendments, but with four exceptions: we do not support Amendment No 12 since we are of the opinion that it complicates things unnecessarily in that it relates to a matter which is itself undecided, and this will certainly not aid the course of events, particularly in respect of a quick decision. Then we have material reasons for rejecting Amendments Nos 1, 5 and 6. If the repair clause is to be introduced in the form preferred by Parliament, these amendments could in our opinion give rise to uncertainty as to the meaning of the individual details of the clause itself.
Nevertheless, this indicates that we support the greater part of the proposals, including the repair clause, as we did at first reading, and we hope that today's discussion will have some influence on the Council.
Thank you, Mr Commissioner.
The debate is closed.
The vote will take place on Wednesday at 12.30 p.m.
(The sitting was closed at 8.15 p.m.)